Citation Nr: 0935887	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lung disease, to 
include as due to herbicide exposure and secondary to 
service-connected post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a heart condition, 
to include as secondary to lung disease and service-connected 
PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to lung disease and service-connected 
PTSD.

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU) for the period prior to April 11, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In December 2008, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.
  
The Veteran's appeal was previously before the Board in 
February 2009 when it  was remanded for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

In a June 2008 rating decision, the Veteran was awarded an 
increased rating of 70 percent for PTSD, effective December 
23, 2005, and a 100 percent rating for PTSD, effective April 
11, 2006.  In a June 2008 statement, the Veteran withdrew his 
claim for entitlement to a total rating for PTSD for the 
period between December 25, 2005, and April 11, 2006.  
Therefore, the claim for an increased rating for PTSD is no 
longer before the Board.

Additionally, while the grant of a 100 percent rating for 
PTSD renders the claim for TDIU moot for the period beginning 
April 11, 2006, the effective date of the total rating 
remains pending for the period prior to April 11, 2006.


FINDINGS OF FACT

1.  Current lung disease is not the result of a disease, 
injury, or exposure to herbicides in service, and is not 
etiologically related to a service-connected disease or 
injury; sarcoidosis was not manifested until many years after 
service.

2.  A chronic heart condition was not manifested within one 
year from the Veteran's discharge from service, is not the 
result of a disease or injury in service, and is not 
etiologically related to a service-connected disease or 
injury.

3.  Hypertension was not manifested within one year from the 
Veteran's discharge from service, is not the result of a 
disease or injury in service, and is not etiologically 
related to a service-connected disease or injury.

4.  For the period prior to April 11, 2006, the Veteran's 
service-connected PTSD is not shown to have prevented him 
from obtaining and retaining substantially gainful employment 
consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The Veteran's lung disease was not incurred or aggravated 
during service, sarcoidosis may not be presumed to have been 
incurred in service, and a lung disease is not proximately 
due to or the result of a service-connected disability or 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006 & 2008).  

2.  The Veteran's heart condition was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112(a), 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.  

3.  The Veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

4.  For the period prior to April 11, 2006, the criteria for 
the assignment of a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009) defined VA's duty to 
assist a veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2006, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection, including service connection on a secondary 
basis, and TDIU.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claims.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in April 
2009 in response to his claims for service connection.

With respect to the Veteran's claim for entitlement to TDIU, 
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the Veteran's 
service-connected disabilities have on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In this case, the issue before the Board is whether the 
Veteran was considered unemployable due to service-connected 
disabilities for the period prior to April 11, 2006.  While 
the Veteran's formal claim for TDIU was not received by VA 
until June 2006, the Veteran was provided a VA examination in 
response to his claim for an increased rating for PTSD in 
January 2006 during which the Veteran's current occupational 
impairment was discussed.  As PTSD is his only service-
connected condition, the Board finds that the Veteran has 
been provided an examination in response to his claim for 
TDIU that complies with the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

 "[L]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as sarcoidosis and 
cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen, except that under the new regulation, VA will not 
concede aggravation unless there is medical evidence created 
prior to the claimed aggravation that shows a base line level 
of disability.  71 Fed. Reg. 52,744-52,747; 38 C.F.R. 
§ 3.310(a), (b) (2008).  There has been no contention or 
evidence that a service connected disability aggravated the 
disabilities at issue in this case.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2008).  

A veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Lung Disease

The Veteran contends that his current interstitial lung 
disease was incurred as a result of exposure to herbicides 
during his service in Vietnam, or in the alternative, that it 
is due to his service-connected PTSD. 

Service treatment records are negative for evidence of lung 
disease and the Veteran's lungs and chest were normal at his 
July 1971 separation examination.  

The post-service medical evidence establishes that the 
Veteran's respiratory system was normal upon VA examination 
in October 1984.  A chest X-ray showed no active lung 
disease, and while a small fibronodular density was noted in 
the left lung field, this was attributed to a nipple shadow 
rather than a coin lesion.  

A chest X-ray conducted at the Columbia VA Medical Center 
(VAMC) in August 1998 indicated a small amount of atelectasis 
in the left lung base.  The lungs were otherwise clear.  

In December 2000, the Veteran reported to his VA physician 
that he became out of breath when walking to the mailbox.  
Similar complaints were made four years later in February 
2004 when the Veteran reported a four month history of 
shortness of breath.  Examination of the lungs showed they 
were clear to auscultation.  

The Veteran was diagnosed as having bronchitis in January 
2005 after complaining of shortness of breath even when 
walking short distances or up hills. 

In April 2006, the Veteran reported to his private physician 
that he had a three month history of worsening shortness of 
breath and wheezing.  A chest X-ray indicated interstitial 
lung disease of the mid and lower lungs and lung disease was 
diagnosed.  Further tests were conducted, including a May 
2006 chest CT and echocardiogram that showed severe 
interstitial lung disease with ground-glass inflammation of 
both lungs and mild pulmonary hypertension.  

During a May 2006 physical, the Veteran's private doctor 
noted that the Veteran was short of breath and on oxygen 24 
hours a day.  He had a prior history of smoking and was 
overweight.  Based on the radiological reports, the physician 
diagnosed hypoxemia and pulmonary vascular congestion versus 
interstitial lung disease with sarcoidosis and chronic 
pneumonia as possible causes.  In a May 2006 letter, the 
Veteran's physician noted that he was not sure of the 
possible relationship between the Veteran's Agent Orange 
exposure and his lung markings.  

Following a May 2006 bronchoscopy, the Veteran's private 
physician noted that biopsies of the lungs showed minimal 
chronic inflammation in the connective tissue and nothing to 
suggest cancer or granuloma.  The diagnosis was interstitial 
lung disease with chronic nonspecified inflammatory 
appearance, suspected to represent sarcoidosis.  

In June 2006 the Veteran's private doctor noted that he was 
showing improvement with treatment of prednisone and was 
attending a lung rehabilitation program.  The doctor noted 
that the Veteran's Agent Orange exposure could be the cause 
of the Veteran's interstitial markings.  

During a January 2007 pulmonary consultation at the VAMC, the 
Veteran was diagnosed with dyspnea and presumed pulmonary 
fibrosis.  The examining physician determined that the 
Veteran's interstitial lung disease was caused by several 
factors including obesity and heart disease, but found that 
the Veteran would not accept this explanation as he had been 
told it was due to chemical exposure during service.  

An addendum to the January 2007 examination report noted that 
a pulmonary function test (PFT) indicated a nonspecific 
ventilatory defect.  The VA doctor suspected that the 
Veteran's lung infiltrates were due to chronic heart failure 
and not true infiltrative lung disease.  His dyspnea was 
attributed to deconditioning, left ventricle dysfunction, and 
obesity with restrictive pathology.  

The Veteran's lung disease was again described as 
multifactoral in May 2007 during a cardiology examination.  
The causes of lung disease included Agent Orange, chronic 
obstructive pulmonary disease (COPD), sleep apnea, and 
smoking.  

Similarly, in June 2007 during a VAMC pulmonary examination, 
the Veteran's severe dyspnea was described as mostly related 
to obesity and perhaps COPD from his long history of smoking.  
The examiner noted that there were no obvious signs of lung 
cancer on imaging reports.  

Upon further pulmonary examination in July 2007, a very 
severe pulmonary obstruction was diagnosed based on PFT 
results.  While the Veteran's symptoms initially seemed 
congruent with a diagnosis of pulmonary fibrosis, a high-
resolution CT did not support this finding.  His history of 
congestive heart failure and obstructive sleep apnea made 
severe pulmonary hypertension a possibility.  In an addendum 
to the examination report, the attending pulmonary physician 
noted that the Veteran should be evaluated for a 
neuromuscular cause of his restrictive pulmonary disease.  

In October 2007 the Veteran was noted to have undergone 
treatment for increasing dyspnea.  Pulmonary fibrosis was 
ruled out as a chest CT did not show evidence of fibrosis, 
lung masses or nodules, or significant lymphadenopathy.  
There was also nothing to suggest sarcoidosis or connective 
tissue disease.  His lung complaints were not related to 
cardiac problems as a July 2007 echocardiogram showed normal 
ejection fraction and no diastolic dysfunction.  The 
physician concluded that the Veteran's pulmonary problems 
were most likely neuromusculoskeletal in nature with poor 
movement of the diaphragm and intercostals with some 
contribution from abdominal obesity.  

The Veteran testified during a hearing in December 2008 that 
he had been diagnosed with a nonspecific lung disease and 
that he believed this condition was due to his service-
connected PTSD and exposure to Agent Orange during Vietnam.  

The Veteran's most recent VA examination was provided in 
April 2009.  After reviewing the claims folder and examining 
the Veteran, the examiner diagnosed a severe mixed 
ventilatory defect.  

Regarding a link between the Veteran's lung disease and 
herbicide exposure, the examiner noted that there was no 
relationship between Agent Orange and non-malignant lung 
conditions.  The examiner also noted that there was no 
compelling evidence that PTSD promulgated the Veteran's lung 
disease.  



Analysis

With respect to the Veteran's contention that his lung 
disease was incurred as a result of exposure to Agent Orange 
during active duty service, although the Veteran's exposure 
to herbicides is presumed based upon his service in Vietnam, 
non-malignant lung conditions are not subject to presumptive 
service connection on the basis of herbicide exposure.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  

Turning to the issue of direct service connection, while the 
post-service medical evidence of record shows that the 
Veteran has been diagnosed as having, and been treated for 
several lung conditions, the first medical evidence does not 
show a pulmonary disorder until more than 27 years after his 
discharge from service.  The medical evidence is not 
dispositive; Jandreau; but the weight of the evidence is 
against finding a disorder in the years proximate to service.

The Veteran has submitted statements from himself and friends 
reporting the worsening of breathing problems over the past 
10 and 20 years, but these statements these statements still 
place the onset of symptoms long after service.

In addition, although the Veteran was diagnosed by his 
private physician in May 2006, as having possible 
sarcoidosis, there is no evidence that this condition was 
present during service or in the year immediately after 
service.  Service connection is therefore not warranted on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§ 1112(a); 38 C.F.R. §§ 3.307 and 3.309. 

The record also weighs against a nexus between the Veteran's 
current interstitial lung disease and his active duty 
service, including Agent Orange exposure.  The Veteran's 
private physician noted that Agent Orange could be the cause 
of the Veteran's lung disease in June 2006, however, this 
opinion is speculative and therefore cannot support the 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Agent Orange was also noted as one of several possible causes 
of the Veteran's lung disease during a May 2007 cardiology 
examination, along with COPD, smoking, sleep apnea, and other 
factors.  While this opinion lends some support to the 
Veteran's claim, it is equivocal and speculative, and is 
unsupported by any rationale.  

This evidence is outweighed by the opinion of the January 
2009 VA examiner who unambiguously found that there was no 
link between Agent Orange exposure and non-malignant lung 
disease.  This opinion was based on the examiner's apparent 
understanding of current science and medicine.

Furthermore, there is no competent medical evidence that the 
Veteran's lung disease was caused or aggravated by service-
connected PTSD.  The only medical evidence pertaining to this 
issue is the opinion of the January 2009 VA examiner who 
provided an opinion against the claim for secondary service 
connection.  

The Board has considered the testimony and statements of the 
Veteran that his lung disease is due to Agent Orange exposure 
during service, or in the alternative, that is it due to his 
service-connected PTSD, but such an opinion would require 
medical expertise.  As just discussed, even medical 
professionals have had some difficulty in ascertaining the 
likely causes of the variously diagnosed lung disease.  The 
Veteran has cited no evidence in support of his belief that 
PTSD or Agent Orange caused his lung disease.  His opinion 
is, therefore, of little probative value.

The most unequivocal and reasoned opinion is against the 
claim.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for lung disease on a direct or secondary 
basis.  

IV. Heart Condition and Hypertension

The Veteran contends that service connection is warranted for 
his cardiac disability and hypertension as they were incurred 
secondary to lung disease or service-connected PTSD.  

Service treatment records are negative for evidence of a 
heart condition or hypertension and the Veteran's heart, 
vascular system, and chest X-ray were all normal at his July 
1971 examination.  His blood pressure at that time was 
120/80.

The Veteran's cardiovascular system was also normal upon VA 
examination in October 1984.  A chest X-ray showed a normal-
sized heart.  

While undergoing psychiatric treatment at the VMAC in March 
1986, the Veteran was referred for hypertensive screening and 
diagnosed with hypertension in April 1986.  

In September 2001, he complained of left arm achiness that 
his VA physician thought could represent underlying heart 
disease when coupled with his hypertension.  

The Veteran was seen at the VAMC in February 2004 with 
complaints of shortness of breath for the past four months as 
well as occasional left arm and leg numbness.  He had run out 
of medication for his hypertension three or four months 
prior.  An EKG showed a normal sinus rhythm with right atrial 
enlargement and a prolonged period between the QRS complex 
and the T-wave.  The Veteran denied a history of heart 
problems. 

A January 2005 ECG also showed a normal sinus rhythm, right 
atrial enlargement, and a newly present septal infarct.  The 
Veteran's cardiologist stated in a March 2005 that although 
the computer read the Veteran's ECG as establishing the 
presence of an old septal myocardial infarction (MI), this 
was interpreted as a major over-read.  

Based on the Veteran's reports of worsening shortness of 
breath and the observance of a ventricular gallop, the 
Veteran's private physician diagnosed dyspnea most likely due 
to coronary artery disease (CAD), chronic heart failure, or 
COPD in April 2006.  A chest X-ray and echocardiogram showed 
an enlarged heart, moderate hypertrophy of the left 
ventricle, and left ventricular diastolic dysfunction.  
Diastolic dysfunction was diagnosed in May 2006.  

During a September 2006 private examination, the Veteran was 
noted to have had a stent and pacemaker placed in July 2006.  
He was diagnosed with congestive heart failure and CAD.

In June 2007 the Veteran's VA cardiologist questioned whether 
the Veteran's pacemaker was required due to severe sleep 
apnea rather than a primary cardiac problem.  The Veteran had 
a vague history of chronic heart failure and CAD, but the VA 
doctor suspected his primary problem was lung disease causing 
right-sided heart failure with a low likelihood of CAD as 
recent tests showed no ischemic disease or prior fixed 
defects.  

Upon VA examination in January 2009, the Veteran reported a 
history of congestive heart failure, placement of a pacemaker 
and several stents, and a possible MI in the past based on 
EKG results.  It had been a year since he had been treated by 
his cardiologist.  Following an echocardiogram and X-ray, the 
examiner diagnosed hypertension, multifactoral left heart 
failure, left ventricular hypertrophy and diastolic 
dysfunction, left atrial enlargement, and a history of stent 
and pacemaker placement.  

The factors contributing to heart failure included 
hypertension, nicotine history, obesity, and exacerbation 
from lung disease.  The examiner noted that increased 
psychiatric tension could result in increased cardiovascular 
activity, but there was no compelling evidence that the 
Veteran's heart disease or hypertension was "promulgated" 
by PTSD and providing such an opinion would require 
speculation.  

Analysis

Regarding service connection on a direct basis, there is no 
evidence of cardiovascular disabilities until 15 years after 
service.  The Veteran has not reported a continuity of 
symptomatology regarding his heart condition or hypertension.  
Furthermore, the January 2009 VA examiner opined that the 
Veteran's chronic heart failure and CAD were a result of 
hypertension and there is no competent evidence of a nexus 
between the Veteran's heart condition or hypertension, and 
active duty service.  

With respect to the Veteran's contention that service 
connection is warranted for a cardiac disability and 
hypertension as secondary to lung disease, as noted above, 
service connection is not warranted for the Veteran's lung 
disease.  Therefore, service connection for a heart condition 
and hypertension as secondary to lung disease is not 
possible.  38 C.F.R. § 3.310 (2008).

Turning to the Veteran's other argument, that his heart 
condition and hypertension are secondary to service-connected 
PTSD, the January 2009 VA examiner noted that while 
psychiatric tension could result in increased cardiovascular 
activity, the evidence did not show this in the Veteran's 
case, and that it would require speculation to link his heart 
condition to PTSD.  While the examiner used the term 
"speculative", it is apparent that he did not find evidence 
that PTSD had caused or aggravated a heart condition or 
hypertension.  Cf. Fagan v. Shinseki, 573 F.3d 1282 (Fed. 
Cir. 2009) (where an examiner reports that he or she cannot 
express an opinion without resort to speculation, the opinion 
is non-evidence).  Unlike the examiner in Fagan, the examiner 
in this case was essentially expressing an opinion.

In essence, the only evidence in support of the Veteran's 
claim for direct or secondary service connection for a heart 
condition and hypertension are his own statements.  These 
opinions would require medical expertise, as evidenced by the 
difficulty the medical professionals have expressed in 
determining the etiology of the claimed disabilities.  
Because the Veteran lacks any medical expertise, his opinion 
on this matter is of little probative value.

As there is no competent evidence that the Veteran's heart 
condition and hypertension are related to active duty service 
or were caused or aggravated by service-connected PTSD, the 
Board must conclude that the preponderance of the evidence is 
against the claims and they must be denied.



V. TDIU Prior to April 11, 2006

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

For the period prior to April 11, 2006, the Veteran's sole 
service-connected disability was PTSD, rated as 70 percent 
disabling from December 23, 2005.  While the Veteran 
therefore satisfied the threshold criteria for a TDIU rating 
under 38 C.F.R. § 4.16(a) from December 23, 2005, the record 
does not establish that his service-connected disability 
rendered him unemployable.  

In January 2006, the Veteran was provided a VA psychiatric 
examination.  He reported that he worked part-time as a 
security guard at a veterans' nursing home.  While he had had 
some problems with employment in the past due to a drinking 
problem, he had quit drinking and currently had no 
difficulties at work.  The examiner concluded that the 
Veteran was working well and assigned a GAF score of 55, 
consistent with moderate occupational impairment.  

In April 2006 the Veteran was diagnosed with heart failure 
and interstitial lung disease.  His private physician found 
that he was permanently disabled due to his heart and lung 
disease in June 2006.  Despite this finding, the Veteran's 
employer noted that he was still employed as a security guard 
in July 2006.  

During a January 2008 VA psychiatric examination, the Veteran 
and his wife reported that he had always had trouble working, 
and had lost several jobs due to interpersonal conflicts.  
The Veteran also stated that he had to resign his current job 
as a security guard in April 2006 due to his lung and heart 
disabilities.  

Although the Veteran reported to the January 2008 VA examiner 
that he had always had trouble maintaining employment due to 
PTSD, his June 2006 claim for TDIU indicates that he was 
employed as a security guard at the Veterans nursing home for 
almost eight years prior to his retirement.  In addition, the 
Veteran reported having no difficulties at work during the 
January 2006 VA examination and a GAF score consistent with 
only moderate occupational impairment was assigned.  Finally, 
both the Veteran's private physician and the Veteran himself 
have reported that he became unemployable due to nonservice-
connected heart and lung disease.  

The record therefore establishes that for the period prior to 
April 11, 2006 the Veteran was not unemployable due to his 
sole service-connected disability, that is, PTSD, and he was 
capable of employment consistent with his education and 
occupational experience.  

As there is no objective evidence of unemployability due to 
PTSD prior to April 11, 2006, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 
3.340, 3.341. 










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for lung disease, to 
include as due to herbicide exposure and secondary to 
service-connected PTSD, is denied. 

Entitlement to service connection for a heart condition, to 
include as secondary to lung disease and service-connected 
PTSD, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to lung disease and service-connected 
PTSD, is denied.

Entitlement to a TDIU for the period prior to April 11, 2006, 
is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


